Title: To George Washington from Winthrop Sargent, 16 June 1798
From: Sargent, Winthrop
To: Washington, George



Dear Sir
Cincinnati Northwestern TerritoryJune 16th 1798

Your Letter of the 27th of January—enclosed in one from the secretary of State of the 2d of Feby by some misconduct in post masters (which indeed I have too oft experienced) has been delayd to this very morng which I trust will satisfactorily account for my Silence thereupon—I deem myself unfortunate in not receiving it a few Days sooner as I have lost, in Consequence, an Opportunity of demanding an Explanation from Massey himself and am now just departing for the Mississippi Territory—however Sir I shall ask Attention of a Freind to this Business and that you may receive Intimation if there be but the most distant probability of Loss—Massey’s Observations seem to me to have been but idle Words and your Deeds the best possible Evidence of Title to Lands upon the Miami.
I take Leave to enclose a News paper as containing necessary Information to all persons holding Lands in this Territory and which I hope the Virginia Printers may republish.
desirous Sir of contributing a mite to your pleasure in retirement I send you a few Seed of the Scarlet Alpine Strawberry which in my Garden produces most excellent Fruit during all the Summer and Autumn and which have not been till lately known to me in America—for twenty Years I was unsuccessfully essaying to procure it—with Sentiments of the most respectful Esteem for you and Mrs Washington I have the honour to subscribe myself your & her most obedient humble Servant

Winthrop Sargent

